186 F.3d 863 (8th Cir. 1999)
UNITED STATES OF AMERICA, APPELLEE,v.ROY MANNIS, APPELLANT,BOB HALL; BILLY G. MCLAUGHLIN; WALLACE BARBER; RALPH GRIFFIN; PAUL CALKIN; GEORGE HIGGINS; JIMMY BENSON; DARRELL FLOYD; BOBBY HULSE; DAVID JOHNSON; ORVILLE LEDBETTER; JIMMY REEVES; LEO GEORGE; SAM BANKS; WILLIAM L. CLARK; FIRST ELECTRIC COOPERATIVE CORPORATION, DEFENDANTS.
No. 98-4176
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Submitted: July 26, 1999Filed: Aug 02, 1999

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, Richard S. Arnold, and Hansen, Circuit Judges.
Per Curiam.


1
The United States Department of the Interior filed suit against Roy Mannis under the National Wildlife Refuge System Administration Act, 16 U.S.C. § 668dd, seeking an injunction requiring Mannis to remove his houseboat from the White River National Wildlife Refuge. Mannis appeals the district court's1 grant of summary judgment in favor of the United States and the resulting injunction against Mannis. Mannis bases his appeal solely upon an argument that he first raised in a Federal Rule of Civil Procedure 60(b) motion that he filed with the district court after he filed the instant appeal. The district court denied Mannis's Rule 60(b) motion and Mannis did not appeal that order.


2
We do not entertain new arguments on appeal from the grant of summary judgment. See Berg v. Norand Corp., 169 F.3d 1140, 1145 (8th Cir. 1999), petition for cert. filed, No. 99-76 (U.S. July 8, 1999). Further, our review of the argument underlying Mannis's Rule 60(b) motion is properly sought in an appeal from the order denying Rule 60(b) relief. See Winter v. Cerro Gordo County Conservation Bd., 925 F.2d 1069, 1073 & n. 7 (8th Cir. 1991) (appealing party must file new appeal if Rule 60(b) motion is denied). Because there is nothing for us to consider on the merits, we must dismiss Mannis's appeal. Cf. Carter v. Lutheran Med. Ctr., 87 F.3d 1025, 1026 (8th Cir. 1996) (appeal must be dismissed because brief presents no question for court to decide).


3
Appeal dismissed.



NOTE:


1
  The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas.